DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 4 February 2021.  Therein, Applicant amended claims 1, 3-4, 6, 9-11, 13-14, 16 and 19-20; Applicant cancelled claims 2, 5, 7-8, 12, 15 and 17- 18.  Claims 21-28 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and arguments based on the 35 U.S.C. 112(b) rejection has been accepted.    The rejection has been withdrawn.
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are not persuasive.   
It is asserted that the limitation “before the vehicle has reached the first segment of the vehicle route, determining a second segment of the vehicle route, the second segment located further from the vehicle than the first segment” is not disclosed by the prior art of record.  Examiner does not agree.  
Examiner acknowledges that Bastian does not explicitly disclose the limitation above.  However, when considered what one of ordinary skill in the art would find obvious at the time of the invention, the implicit teachings reveal that such a limitation becomes obvious.  

Secondly, asserting that Bastian is insufficient for only disclosing computing a single future segment as compared to the claimed computing two future segments is not a persuasive position.  This conclusion does not amount to an “improper teaching away” as the motivation to apply such reasoning was not obtained from applicant’s own specification.  Further, computing a second segment after computing a first segment is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).  One of ordinary skill in the art would be motivated to estimate similar properties of the second segment to combine operations and increase efficiency.  Thus, the cited portion of Bastian still discloses that the segments have a length, are adjacent in length from one another, computed prior to reaching them and computed while on the route.  The rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and further in view of Levine (U.S. Patent Publication No. 2002/0016653).  

For the next limitation, while Bastian only explicitly discloses computing a single future segment on the route, duplicating the computation to compute a second segment considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).  One of ordinary skill in the art would be motivated to estimate similar properties of the second segment to combine operations and increase efficiency.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve the invention for carrying out a method of controlling the speed of a motor vehicle with respect to risk.   Thus, the cited portion of Bastian still discloses that the segments have a length, are adjacent in length from one another, computed prior to reaching them and computed while on the route.
Continuing with the claim, while Bastian teaches determining information about conditions from a telemetry system communicatively coupled with the vehicle (see col. 4:58- col. 5:17, package of sensors is implicit of telemetry system), Bastian does not explicitly disclose determining information about traffic conditions.  A teaching from Levine discloses determining information about traffic conditions (see para. 0047 and claim 10).  It would have been obvious to modify Bastian to include the teachings of Levine based on the motivation that there exists a need for partially overriding the manual 
For the next limitation, Bastian further discloses determining information about operational status of the vehicle (see col. 3:59 to col. 4:6); the combination of Bastian and Levine teaches using the determined segment (see Bastian, col. 6:17-67), traffic (see Levine, para. 0047 and claim 10), and vehicle information to calculate one or more speeds over the segments of the vehicle route (see Bastian, col. 6:17-67), and applying power to the vehicle to travel along the segment of the vehicle route at a calculated speed (see col. 6:59-67).  
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.
With reference to claim 6, Bastian further discloses each route segment having a separate calculated speed(see col. 6:17-67, segment dimension varies based on speed and milieu, speed and milieu dictates drivetrain parameters, implies multiple segments used), and wherein the multiple route segments are determined using route segmentation logic (see col. 6:17-67, “logic” is not explicitly defined in specification, thus, “logic” of Bastian is taught by the calculations related to changing segment size) based at least in part on one of historical information of the vehicle traveling the vehicle route and historical information of one or more other vehicles traveling the vehicle route (see col. 5:11-17, sensor 
Bastian does not explicitly disclose using historical information of one or more other vehicles traveling the vehicle route.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the teaching of Bastian should not be limited to be possessed by a single vehicle.  It is logical the teaching implicitly intends on as many vehicles as possible using the system disclosed.    Therefore, it is obvious to one of ordinary skill in the art that this data gathered by the vehicle in Bastian is capable of being gathered by “other” vehicles as well.  
Claims 3, 4, 9, 11, 13, 14, 16, 19 and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Levine (U.S. Patent Publication No. 2002/0016653) in view of Tryon (U.S. Patent Publication No. 2005/0228553).    
With reference to claims 3 and 13, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses determining a future a destination using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include 
Referring to claims 4 and 14, Tryon further discloses determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).
With reference to claim 16, Bastian further discloses ach of the segments has a separate calculated speed (see col. 6:17-67, segment dimension varies based on speed and milieu, speed and milieu dictates drivetrain parameters, implies multiple segments used), and wherein the multiple route segments are determined using route segmentation logic (see col. 6:17-67, “logic” is not explicitly defined in specification, thus, “logic” of Bastian is taught by the calculations related to changing segment size), and wherein the segments are determined using route segmentation logic based at least in part on one of historical information of the vehicle traveling the vehicle route and historical information of one or more other vehicles traveling the vehicle route (see col. 5:11-17, sensor package on the vehicle for gathering milieu data; gathered milieu are detected elements retained in memory and therefore historical in nature).
Bastian does not explicitly disclose using historical information of one or more other vehicles traveling the vehicle route.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the teaching of Bastian should not be limited to be possessed by a single vehicle.  It is logical the teaching implicitly intends on as many vehicles as possible using the system disclosed.    Therefore, it is obvious to one of ordinary skill in the art that this data gathered by the vehicle in Bastian is capable of being gathered by “other” vehicles as well.  
For claims 9 and 19, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information 
Claim 11 is rejected based on the reasoning presented above for claim 1 along with the citations and reasoning for claim 9.  
Regarding claims 21 and 25, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034).
For claims 22 and 26, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).
Referring to claim 23, Tryon discloses wherein the historical route information comprises historical energy efficiency data of one of the vehicle along the vehicle route (see paras. 0078-0080, teaches “expected speed” which is based on calculations of previous/historical data of route for maximum/optimal efficiency).  
Bastian does not explicitly disclose historical energy efficiency data one or more other vehicles along the vehicle route.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the teaching of Bastian should not be limited to be possessed by a single vehicle.  It is logical the teaching implicitly intends on as many vehicles as possible using the system disclosed.    Therefore, it is obvious to one of ordinary skill in the art that this data gathered by the vehicle in Bastian is capable of being gathered by “other” vehicles as well. 
Referring to claim 24, Tryon further discloses wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or 
Referring to claims 27 and 28, Bastian does not explicitly address the total number of segments in the route.  However, as Bastian teaches that segment length is variable, one of ordinary skill in the art that would find it obvious that either segment length would be fixed, which lends that the number of the segments would be variable based on the external environment (as not all routes are exactly the same distance) or it would be obvious that if the number of segments are fixed, the length of the segments would need to be variable based on the external environment.  These two options are the only possible options when it comes to the options for segments.  Thus, these limited options make the different embodiments obvious to one of ordinary skill in the art based on the motivation to improve the invention for carrying out a method of controlling the speed of a motor vehicle with respect to risk.  It is also considered obvious to one of ordinary skill in the art as an obvious design choice that the route details would/would not change the number of segments, because it has been reasoned above that there are only two design choices when it comes to the number of segments.   
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Levine (U.S. Patent Publication No. 2002/0016653), as applied to claim 1, in view of Kantarjiev, et al. (U.S. Patent Publication No. 2005/0021225).
For claim 10, Bastian and Levine do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses wherein the calculated speeds are based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.
20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Levine (U.S. Patent Publication No. 2002/0016653) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 11, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).
Bastian, Levine and Tryon do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663